293 S.W.3d 485 (2009)
In the Interest of: S.M.J.J. and T.L.A.J., Plaintiffs,
Juvenile Officer, Respondent,
v.
T.L.J., Appellant.
Nos. WD 70587, WD 70588.
Missouri Court of Appeals, Western District.
October 6, 2009.
John R. Shank, Kansas City, MO, for Respondent.
M. Andrew Roffmann, Liberty, MO, for Appellant.
Gregory D. Culotta, Liberty, MO, for Guardian ad litem.
Before Division III: THOMAS H. NEWTON, Chief Judge, and LISA WHITE HARDWICK and KAREN KING MITCHELL, Judges.

Order
PER CURIAM.
This is an appeal from the circuit court's judgment terminating the parental rights of T.L.J. as to his minor children T.L.A.J. *486 and S.M.J.J. We affirm. Since we believe that an opinion would have no precedential value, we dispose of this appeal by memorandum decision. Rule 84.16(b). We provide the parties with a written statement, setting out the basis for the court's decision.